Annual Report Economic and Market Overview The U.S. economy expanded modestly despite geopolitical and inflationary pressures during the 12-month period ended October 31, 2011. Although the manufacturing sector powered the U.S. economy out of the recession, its growth rate slowed in the second half of the period as high commodity prices reduced purchasing power. European and Asian manufacturing activity also weakened during the year. Third quarter U.S. gross domestic product growth registered an estimated annualized 2.0% rate, following 0.4% and 1.3% annualized rates in the first two quarters of 2011. 1 The U.S. financial system continued to heal, but the country still faced persistent unemployment, housing market weakness and massive debt. The U.S. Federal Reserve Board (Fed) cut its growth forecast for the worlds largest economy as manufacturing growth slowed globally. Some observers attributed the slow growth to the effects of Japans earthquake and its aftermath, high commodity prices and a fading inventory restocking cycle. Monetary policy tightening in most parts of the world also inhibited growth and cooled the commodities rally. Inflation rose across much of the world but stayed relatively contained in the U.S. The Fed sought to boost economic growth by maintaining its accommodative monetary policy and undertook a second round of quantitative easing that ended on June 30, 2011. Subsequently, the Fed continued to purchase Treasuries with proceeds from maturing debt in an effort to support economic growth. Corporate profit strength and favorable economic prospects in some regions of the world supported equities. U.S. stock markets generally did well for much of the 12-month period, but positive momentum waned as investors weathered oil supply disruptions due to revolutions and civil unrest in the Middle East and North Africa as well as the multiple crises triggered by Japans earthquake and tsunami. Also weighing on investor sentiment were sovereign debt worries and credit downgrades in Europe, the political stalemate in raising the U.S. debt ceiling and Standard & Poors downgrade of the long-term U.S. credit rating to AA+ from AAA. Despite significant volatility, U.S. stocks posted gains for the 12-month reporting period as measured by the Standard & Poors ® 500 Index. 2 1. Source: Bureau of Economic Analysis. 2. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. Annual Report | 3 Near period-end, the Fed announced plans designed to boost the economy by driving down long-term interest rates. The Fed intends to sell $400 billion in short-term securities over the next year and purchase an equal amount of long-term securities. The Fed also anticipated it would keep short-term rates near zero through mid-2013. In this environment, investors sought the perceived safety of U.S. Treasuries, which drove their prices higher and yields lower for the fiscal year under review. The foregoing information reflects our analysis and opinions as of October 31, 2011. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 4 | Annual Report Franklin Balanced Fund Your Funds Goal and Main Investments: Franklin Balanced Fund seeks income and capital appreciation by investing in a combination of stocks, convertible securities and fixed income securities. The Fund will normally invest at least 25% of its total assets in equity securities (primarily common and preferred stock) and at least 25% of its total assets in debt securities, including bonds, notes, debentures and money market securities. Annual Report | 5 sell securities for a number of possible reasons, including the achievement of certain stock prices or credit spreads, changes in the fundamental outlook or risk/reward profile of a security, less attractive values relative to market peers, or broad economic conditions affecting certain fixed income sectors. Managers Discussion The first half of the fiscal year under review was fairly benign as equity and corporate bond markets performed well. In the second half, however, market volatility increased materially, driven by concerns regarding the pace of future economic growth given developments such as fiscal austerity measures in developed economies, monetary tightening in emerging markets and the impact of the Japanese earthquake and tsunami; worsening conditions in Europe; and political gridlock in the U.S. that culminated in Standard & Poors downgrade of the long-term U.S. credit rating. Over the course of the Funds fiscal year, equity markets delivered modest gains driven largely by the continued strong backdrop for corporate earnings, while broader fixed income markets were buoyed by a decline in long-term interest rates and fairly stable credit spreads for investment-grade corporate 6 | Annual Report bonds. Their spreads widened from 168 basis points (bps; 100 basis points equal one percentage point) to 202 bps over Treasuries. During the 12-month period, the Funds equity securities rose from 56.5% to 65.7% of total net assets, while fixed income securities declined from 29.5% to 26.6%, and short-term investments and other net assets (cash) was reduced from 14.0% to 7.7%. We believe over the long term, high dividend yielding common stocks, particularly of companies with what we consider strong operations, solid balance sheets and good potential for future dividend growth, can help us meet our long-term investment objectives of income and capital appreciation. During the fiscal year, we meaningfully increased our weightings in several equity sectors including industrials, financials, materials and consumer staples while modestly reducing our holdings in energy, health care and utilities. The sharp pullback in equity markets as a whole, combined with rising correlations among stocks provided us with what we considered a favorable long-term opportunity to buy holdings in select companies possessing fundamentals the market failed to differentiate. Energy, materials and consumer discretionary were top-performing equity sectors. The energy sectors positive relative results were largely fueled by emerging market demand for oil, and led energy producers Exxon Mobil 2 and ConocoPhillips and oil service industry companies Halliburton 2 and Baker Hughes 2 to contribute to Fund performance. Individual holdings providing support to equity performance included chemicals manufacturer Huntsman 2 in the materials sector and fashion brand company Limited Brands 2 in the consumer discretionary sector. In contrast, the financials equity sector was a key detractor from Fund performance. Heightened volatility roiled global financial markets during the period, and led Charles Schwab, 2 Ally Financial, 2 CIT Group and MetLife to hamper results. First Solar in the industrials sector weighed on Fund performance largely due to challenging political conditions in the companys European market that caused the prices of solar panels to drop. 2 Although the information technology equity sector contributed to results, our holding in document management services company Xerox lost value. 2 On the fixed income side of the portfolio, we reduced our overall weighting but favored corporate bonds and held underweightings in most other fixed income sectors including Treasuries, agencies and mortgages. We remained focused on what we considered opportunities within corporate bonds, where we believe credit spreads may help drive excess return. 2. Sold by period-end. Annual Report | 7 The majority of the Funds fixed income sectors contributed to performance. Our government-related sector holdings buoyed results, with key contributors from some municipal bonds we purchased during a period of investor fear over possible, large-scale municipal defaults. Our holdings rose in value after investors regained confidence and the municipal bond market strengthened. Corporate bonds generally performed well in an environment of generally stable credit spreads and declining long-term interest rates. In contrast, the Funds allocation to the brokerage industry detracted from performance, largely due to our position in MF Global Holdings, which used to be a major global financial derivatives broker. The company filed for bankruptcy protection on October 31, 2011, with the brokerage unit to be liquidated due to liquidity problems arising from investments in European sovereign bonds. The company is considered to be the first major American victim of the European sovereign debt crisis. Thank you for your continued participation in Franklin Balanced Fund. We look forward to serving your future investment needs. Shawn Lyons, CFA Blair Schmicker, CFA Brent Loder Alan E. Muschott, CFA Portfolio Management Team Franklin Balanced Fund CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of October 31, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 8 | Annual Report Performance Summary as of 10/31/11 Franklin Balanced Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Annual Report | 9 10 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Franklin Balance d Fun d S &P 500 9 B C U.
